CRIST, Judge.
Defendant was convicted by a jury of driving while intoxicated (second offense) and sentenced to a jail term of fifteen days. We affirm.
The defendant does not attack the sufficiency of the evidence and thus only a brief statement of facts is necessary. On March 13, 1978, the defendant was arrested by a police officer in Winfield, Missouri, for driving while intoxicated. Prior to the arrest, the officer observed the defendant run a stop sign, pulled the defendant over, and noted her intoxicated condition. Subsequent to the arrest, at the Lincoln County sheriff’s office, several other law enforcement officers noted the defendant’s intoxicated condition. The arresting officer and the other officers aforementioned testified at trial to the defendant’s intoxication and apparently the jury believed them.
The defendant’s sole contention on appeal to this court is that the trial court erred in allowing the state to endorse Theodosia Michler, clerk for the Magistrate Court of Lincoln County, on the day of the trial. The defendant contends a continuance should have been allowed as requested on the basis of surprise. We find no merit in defendant’s claim. The trial court properly permitted “the endorsement of the [c]lerk for the purpose of introducing the' record [of the defendant’s prior conviction of driving while intoxicated].”
Rule 24.17, in effect at the time of trial, (the substance of which is presently embodied in Rule 23.01(f)) states: “It shall not be necessary to endorse upon the indictment or information the name of any person who appears upon the trial for the production or identification of public records.” Accord, State v. Malone, 301 S.W.2d 750, 756 (Mo. 1957); State v. Larkins, 518 S.W.2d 131,135 (Mo.App.1974). We find these authorities dispositive.
The judgment is affirmed.
DOWD, P. J., and REINHARD, J., concur.